Name: Council Regulation (EC) No 686/95 of 28 March 1995 extending Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station
 Type: Regulation
 Subject Matter: political geography;  agricultural activity;  health;  trade;  deterioration of the environment;  electrical and nuclear industries
 Date Published: nan

 Avis juridique important|31995R0686Council Regulation (EC) No 686/95 of 28 March 1995 extending Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station Official Journal L 071 , 31/03/1995 P. 0015 - 0015COUNCIL REGULATION (EC) No 686/95 of 28 March 1995 extending Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-stationTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 737/90 (1) fixed, for agricultural products originating in third countries and intended for human consumption, maximum permitted levels of radioactivity with which imports must comply and in connection with which checks are carried out by the Member States; whereas the said Regulation is to apply only until 31 March 1995; Whereas the reasons prevailing when the said Regulation was adopted are still valid, because radioactive contamination of certain agricultural products originating in the third countries worst affected by the accident still exceeds the maximum permitted levels of radioactivity laid down in that Regulation; Whereas Council Regulation (Euratom) No 3954/87 (2) laid down maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency; whereas it is necessary, in such situations, to ensure consistency of any measures implemented; Whereas it is advisable to extend Regulation (EEC) No 737/90, HAS ADOPTED THIS REGULATION: Article 1 The second paragraph of Article 8 of Regulation (EEC) No 737/90 shall be replaced by the following: 'It shall expire: 1. on 31 March 2000, unless the Council decides otherwise at an earlier date, particularly should the list of excluded products referred to in Article 6 cover all the products fit for human consumption to which this Regulation applies; 2. upon the entry into force of the Commission Regulation provided for in Article 2 (1) of Regulation (Euratom) No 3954/87, if such entry into force takes place before 31 March 2000.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1995. For the Council The President J. PUECH